1
2
3
4
                                                                           O
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ANGELA D.,                                        Case No. 8:19-cv-00483-KES
12                   Plaintiff,
                                                     MEMORANDUM OPINION AND
13       v.
                                                            ORDER
14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                     Defendant.
16
17
18                                              I.
19                                PROCEDURAL BACKGROUND
20            In November 2014, Plaintiff Angela D. (“Plaintiff”) applied for disability
21   benefits under Titles II and XVI alleging a disability onset date of January 27,
22   2014. Administrative Record (“AR”) 230-42.
23            On September 5, 2017, an Administrative Law Judge (“ALJ”) conducted a
24   hearing at which Plaintiff, who was represented by an attorney, appeared and
25   testified, as did a vocational expert and a medical expert. AR 101-19. On October
26
              1
27          Andrew Saul is now the Commissioner of Social Security and is
     automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
28

                                                 1
1    18, 2017, the ALJ issued an unfavorable decision. AR 19-37.
2          The ALJ found that Plaintiff suffered medically determinable severe
3    impairments consisting of “fibromyalgia, status/post left breast carcinoma, morbid
4    obesity, and status/post bariatric surgery.” AR 24. Despite her impairments, the
5    ALJ found that Plaintiff had the residual functional capacity (“RFC”) to do light
6    work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) with some additional
7    limitations. AR 26. Based on this RFC and the VE’s testimony, the ALJ found
8    that Plaintiff could perform her past relevant work as a customer service
9    representative, tax preparer, cashier, and file clerk. AR 29. The ALJ concluded
10   that Plaintiff was not disabled between January 27, 2014, and the date of the
11   decision. Id.
12                                               II.
13                                  ISSUES PRESENTED
14         This appeal presents the sole issue of whether the ALJ provided “clear and
15   convincing” reasons for discounting Plaintiff’s subjective symptom testimony.
16   (Dkt. 24, Joint Stipulation [“JS”] at 4.)
17                                               III.
18                                  LEGAL STANDARD
19         It is the ALJ’s role to evaluate the claimant’s testimony regarding subjective
20   pain or symptoms. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).2
21
22         2
              On March 24, 2016, the Social Security Administration (“SSA”) published
23   Social Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR 16-3p”), which
     eliminated use of the term “credibility” from SSA sub-regulatory policy. SSR 16-
24   3p was republished on October 25, 2017 with the revision that the ruling was
25   “applicable on March 28, 2016.” See 82 Fed. Reg. 49462, 49468 & n.27 (Oct. 25,
     2017). Here, the ALJ issued his opinion in October 2017, such that SSR 16-3p
26   was in effect. The Ninth Circuit has noted that SSR 16-3p is consistent with its
27   prior precedent. Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (SSR
     16-3p “makes clear what [Ninth Circuit] precedent already required”).
28   Accordingly, citation to earlier case law is appropriate.
                                                       2
1    “[T]he ALJ is not required to believe every allegation of disabling pain, or else
2    disability benefits would be available for the asking, a result plainly contrary to
3    42 U.S.C. § 423(d)(5)(A).” Id. at 1112 (internal quotation marks omitted). An
4    ALJ’s assessment of symptom severity is entitled to “great weight.” Weetman v.
5    Sullivan, 877 F.2d 20, 22 (9th Cir. 1989).
6          If an individual alleges impairment-related symptoms, the ALJ must
7    evaluate those symptoms using a two-step process. First, “the ALJ must determine
8    whether the claimant has presented objective medical evidence of an underlying
9    impairment ‘which could reasonably be expected to produce the pain or other
10   symptoms alleged.’” Treichler v. Comm’r of SSA, 775 F.3d 1090, 1102 (9th Cir.
11   2014) (citation omitted). Second, if the claimant meets the first test, the ALJ may
12   discredit the claimant’s subjective symptom testimony only upon making specific
13   findings that support the conclusion. Berry v. Astrue, 622 F.3d 1228, 1234 (9th
14   Cir. 2010). Absent a finding or affirmative evidence of malingering, the ALJ must
15   provide “clear and convincing” reasons for rejecting the claimant’s testimony.
16   Ghanim v. Colvin, 763 F.3d 1154, 1163 & n.9 (9th Cir. 2014).
17          If the ALJ’s findings are supported by substantial evidence in the record,
18   courts may not engage in second-guessing. Thomas v. Barnhart, 278 F.3d 947,
19   959 (9th Cir. 2002).
20                                            IV.
21                                      DISCUSSION
22         Summary of the Medical Evidence.
23         In October 2011, while undergoing cancer treatment, Plaintiff had a
24   “normal” gait. AR 389, 393. Per her 2011 Function Report, she did not use an
25   assistive device to ambulate. AR 275.
26         In January 2012, Plaintiff reported “mild pain.” AR 496, 499. She had a
27   benign bone scan. AR 503. Later in 2012, as part of some earlier disability
28   proceedings, a doctor determined that despite her claims of increased nerve pain,
                                                  3
1    Plaintiff’s medical evidence did not establish a “material change” in her condition.
2    AR 418-19.
3          In January 2013, Plaintiff complained of “generalized bone pains that started
4    about a month ago” and “chronic knee pains.” AR 493. Plaintiff was referred to a
5    neurologist to determine if Tamoxifen might be causing her pain. AR 495. This
6    treating record also says, “Will refer pt to a rheumatologist to assess joint/body
7    pains; auth requested today.” AR 495. By July 2013, Plaintiff reported that she
8    “has been doing well” and was continuing to work “for billing for rentals.com.”
9    AR 566.
10         In August 2013, she lost her insurance. AR 502. By March 2014, however,
11   she had obtained new insurance. AR 502-03.
12         In June and November 2014, Plaintiff’s treating records do not contain a
13   fibromyalgia diagnosis. AR 443, 451, 528; compare later record at AR 439. In
14   June 2014, x-rays of Plaintiff’s lumbar spine revealed only “mild” degenerative
15   disc disease. AR 428. In November 2014, Plaintiff complained of abdominal pain
16   and requested “pain medication or muscle relaxant.” AR 527. She was
17   encouraged to follow up with her primary care physician. AR 528.
18         In April 2015, Plaintiff told the consultative examiner, Dr. Enriquez, that she
19   had been diagnosed with fibromyalgia and osteoarthritis in 2010 based on an
20   “extensive” workup including blood tests and x-rays, but those 2010 records are
21   not in the AR. AR 430. Plaintiff seemed to be in “mild diffuse pain” and claimed
22   tenderness at the tender points associated with fibromyalgia. AR 432. Dr.
23   Enriquez observed normal or only slight limitations on Plaintiff’s range of motion,
24   5/5 motor strength, and “normal muscle tone and bulk without atrophy.” AR 433-
25   34. Dr. Enriquez reported, however, that Plaintiff was using a cane during the
26   appointment and exhibited a “mild limp” on the right side. AR 433. Nevertheless,
27   Plaintiff was “able to walk unassisted.” Id. Dr. Enriquez ultimately opined that
28   Plaintiff could walk, sit, or stand with normal breaks for 6 hours in an 8-hour day.
                                                  4
1    AR 434.
2           In May 2015, Plaintiff had a follow-up appointment regarding her breast
3    cancer treatment. AR 438, 508. The record notes a past fibromyalgia diagnosis,
4    but the treating sources did not comment on any limp or ambulation difficulty. AR
5    438-40.
6           In June 2015, Plaintiff underwent radiological testing that revealed a
7    “normal” lumbar spine and knees. AR 435. A physical examination revealed no
8    abdominal or back tenderness. AR 453.
9           On August 10, 2015, Plaintiff saw Dr. Lutsky, an orthopedic surgeon to
10   whom she was referred due to complaints of knee pain. AR 464-65. He described
11   her as having “no acute distress” and “FROM [full range of motion];” he did not
12   mention a limp or a cane. AR 466-67.
13          In contrast, a few days later on August 18, 2015, a therapist treating Plaintiff
14   noted that she “walked with a cane and appeared to be in physical distress.” AR
15   468.
16          In October 2015, Dr. Lutsky noted that Plaintiff complained of knee pain but
17   had recently had a normal knee MRI. AR 470. He again assessed “FROM” and
18   said nothing about a limp or a cane. AR 470-72.
19          In December 2015, Plaintiff decided to pursue weight-loss surgery. AR 476.
20   Per Dr. Lutsky, her treatment plan was “diet and exercise.” AR 477. She had
21   bariatric surgery in February 2016. AR 597.
22          In March 2016, Plaintiff had a pre-op examination to prepare for breast
23   reconstruction surgery. AR 478. At that time, she was “negative for extremity
24   pains or joint discomfort.” Id. Under “musculoskeletal,” the treating source noted
25   “no weakness.” Id. Notes from that surgery say nothing about any ambulatory
26   problems. AR 483-85, 492.
27          In June 2016, Plaintiff returned to the Pacific Cancer Medical Center after
28   more than a year’s lapse in treatment due to insurance issues. AR 552-54. She
                                                  5
1    complained of “generalized body pain due to her fibromyalgia.” AR 552. She
2    reported that “her PCP requested Lyrica for her however, it was denied.” AR 554.
3    No such record is in the AR. Plaintiff stated that she would go to her PCP for
4    alternatives, but there is no indication in the record that she did so. Id.
5          In August and November 2016, Plaintiff was again “negative for extremity
6    pains or joint discomfort.” AR 584, 592.
7          Summary of Plaintiff’s Testimony.
8          At the September 2017 hearing, Plaintiff testified that she experienced
9    “constant” pain in her “whole body” that she attributed to fibromyalgia. AR 108.
10   She first testified that sitting “for a long period of time,” standing, or bending made
11   her pain worse. AR 109. She then clarified that she could only sit for “about 10
12   minutes” before pain would force her to get up. Id. She estimated that she could
13   walk for 15 minutes before experiencing cramps in her lower back. Id. She
14   testified that she could not bend over, and she could lift a gallon of milk (about 8
15   pounds) but would shake while doing so. AR 26, 110. She estimated that she
16   could lift between five and fifteen pounds. AR 112-13. She spent her typical day
17   shifting between sitting, moving around, and laying down. AR 110. She estimated
18   that between the hours of 9:00 a.m. and 5:00 p.m., she typically spent “four or five
19   hours” laying down. AR 112.
20         She was able to drive, but “not too far” without pain in the back of her leg.
21   AR 110. She lived alone and was able to prepare meals for herself in the
22   microwave. AR 111. A relative helped her with housework. AR 111, 115. She
23   testified that she could not work because working required lifting “at least 20 to 30
24   pounds” and standing, which she could not do. AR 112.
25         She was taking pain medication, but she testified that it was “not really”
26   working, because she was “always in pain.” AR 114. She used to take Norco once
27   a day, but had recently changed to Celebrex, which she took every morning. AR
28   114-15.
                                                   6
1          Plaintiff completed a Function Report in 2011 when she was undergoing
2    chemotherapy and lived with her mother. AR 269-76. At that time, she indicated
3    that she suffered from pain and fatigue and had trouble standing for long periods of
4    time. Id. She did not indicate any problems with sitting. AR 274. Her mother
5    also indicated that she had no problems with sitting. AR 290. Plaintiff did not use
6    a cane or other assistive device. AR 275.
7          Plaintiff last worked in October 2013 as a customer service representative.
8    AR 311. At that time, she was able to walk for 2 hours, stand for 1 hour, and sit
9    for 7 hours during a workday. AR 312. Her job duties included answering phones,
10   making copies, and walking to other departments. Id. She stopped working when
11   her department moved out of state. AR 305.
12         Relevant Administrative Proceedings.
13         First, the ALJ noted that Plaintiff was diagnosed with breast cancer in 2011,
14   after which she received treatment; the ALJ found “no evidence of recurrence or of
15   any significant breast cancer-related symptoms or functional limitations since the
16   alleged onset date of January 27, 2014.” AR 27. This appears uncontested. AR
17   114 (Plaintiff testified that her cancer is “in remission.”) Plaintiff attributed her
18   pain and resulting functional impairment to fibromyalgia. AR 113.
19         The ALJ discounted Plaintiff’s pain testimony, finding that “her statements
20   concerning the intensity, persistence and limiting effects of [her] symptoms are not
21   entirely consistent with the medical evidence and other evidence in the record, for
22   the reasons explained in this decision.” AR 27. The ALJ gave the following
23   reasons for discounting Plaintiff’s testimony: (1) lack of supporting objective
24   evidence, (2) inconsistency with physical examinations that did not document
25   significant functional limitations, (3) conservative treatment, and (4) unnecessary
26   use of a cane.
27             1. Lack of Supporting Objective Evidence.
28         While a claimant’s subjective statements about symptoms “cannot be
                                                   7
1    rejected on the sole ground that it is not fully corroborated by objective medical
2    evidence, the medical evidence is still a relevant factor in determining the severity
3    of the claimant’s pain and its disabling effects.” Rollins v. Massanari, 261 F.3d
4    853, 857 (9th Cir. 2001).
5          The ALJ noted that while Plaintiff claimed arthritis in both knees and her
6    lower back, the record does not contain any abnormal imaging of Plaintiff’s knees.
7    AR 25. The only spinal imaging in the record had “mild” findings. Id., citing AR
8    428. The ALJ summarized Plaintiff’s treating records and then concluded that her
9    “primary care treatment notes since the alleged onset date are largely devoid of
10   positive objective findings.” AR 28. The summary of the medical evidence above
11   supports this conclusion.
12         Plaintiff argues that this reason carries little weight where a claimant suffers
13   from fibromyalgia, because there is no objective test for determining the severity
14   of fibromyalgia pain. (JS at 8-9.) Plaintiff, however, also told the consultative
15   examiner that she had been diagnosed with osteoarthritis. AR 430. She also wrote
16   in her Disability Report that her “chronic arthritis in both knees” and “arthritis in
17   [her] low back” limited her ability to work. AR 305. Thus, the ALJ could
18   properly comment on the absence of objective evidence showing joint narrowing
19   or deterioration indicative of osteoarthritis.
20             2. Inconsistent with Physical Examinations.
21         The ALJ found, “physical examination findings throughout [Plaintiff’s]
22   treatment records are generally unremarkable.” AR 27. Indeed, there is not a
23   single physical examination after Plaintiff’s alleged onset date assessing Plaintiff
24   with significantly reduced muscle strength or range of motion. No treating source
25   assessed her as having an abnormal gait or tender points consistent with a
26   fibromyalgia diagnosis. To the contrary, multiple examinations found no
27   complaints of pain or only mild complaints. See, e.g., AR 496, 499, 566, 432, 453,
28   584, 592. During her period of claimed disability, Plaintiff was twice cleared for
                                                      8
1    elective surgeries, all without any mention of her suffering disabling pain. AR
2    597, 483-85. This evidence supports the ALJ’s finding.
3              3. Conservative Treatment.
4          While the parties dispute in the briefing whether certain treatment is, or is
5    not, conservative, the real issue is whether the recommended treatment was more
6    conservative than one would expect given the level of Plaintiff’s claimed
7    functional limitations and the nature of her underlying impairments. See Parra v.
8    Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (noting that evidence of conservative
9    treatment “is sufficient to discount a claimant’s testimony regarding severity of an
10   impairment”); Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995) (“[T]he ALJ
11   [appropriately] noted the absence of medical treatment for claimant’s back
12   problem … suggesting that if the claimant had actually been suffering from the
13   debilitating pain she claimed she had, she would have sought medical treatment
14   during that time.”).
15         Here, Plaintiff testified that her pain is so severe, she is required to spend the
16   majority of the day laying down. AR 112. Despite this high level of claimed
17   impairment, the ALJ noted that her only treatment was pain medication. AR 26,
18   27 (citing prescription records). The ALJ noted “there is no evidence that the
19   claimant was treated by or referred to a rheumatologist.” AR 27.
20         In fact, Plaintiff was referred to a rheumatologist. AR 495. The record,
21   however, contains no treatment records from a rheumatologist, so it appears that
22   Plaintiff did not follow up, perhaps because of her insurance troubles at the time.
23   The Court finds that this reason, as articulated by the ALJ, was not supported by
24   evidence in the record.3
25         3
              Given the severity of Plaintiff’s claims, one would expect to see referrals to
26   other forms of pain treatment (like injections, physical therapy, or acupuncture),
27   but the ALJ did not discuss the lack of such referrals as a reason to discount
     Plaintiff’s testimony. Further, it does not appear that Plaintiff pursued this
28   rheumatology referral. See AR 99 (October 2017 record noting, “She reports
                                                  9
1               4. Unnecessary Use of a Cane.
2            Where a claimant asserts that he/she must use a cane (although there is no
3    evidence of medical necessity) or displays a limp only periodically, such facts
4    support a finding that the claimant is exaggerating his/her impairments. See, e.g.,
5    Rojas v. Astrue, No. 10CV2461 JLS (RBB), 2012 U.S. Dist. LEXIS 36748, at *42
6    (S.D. Cal. Mar. 19, 2012) (holding ALJ gave clear and convincing reason for
7    discounting claimant’s subjective symptom testimony where the ALJ described
8    how the claimant used a cane at a consultative evaluation and limped without it,
9    although there was “no medical basis for Plaintiff's cane use”).
10           Here, the ALJ noted that the only people who reported seeing Plaintiff use a
11   cane were (1) the consultative examiner in April 2015, and (2) a therapist in
12   August 2015. AR 27. The ALJ correctly noted that no medical source had
13   prescribed a cane. Plaintiff’s most recent medical records before April 2015 did
14   not even contain a fibromyalgia diagnosis, let alone observations of a limp with a
15   diagnosis for a cane. AR 443, 451, 527-28. In between April 2015 and August
16   2015, Plaintiff had “normal” imaging of her knees, examinations that revealed no
17   tenderness, and a full range of motion. AR 435, 453, 466-67. Dr. Lutsky saw
18   Plaintiff just days before the therapist wrote her note, and he said nothing about
19   Plaintiff limping or needing a cane. AR 464-67. Instead, Dr. Lutsky counselled
20   Plaintiff to exercise. AR 467.
21           This evidence supports the ALJ’s finding that Plaintiff was exaggerating her
22   symptoms by taking a cane to her consultative examination and walking with a
23   limp.
24   //
25   //
26
27
     possibly having fibromyalgia but has not been on any fibromyalgia treatment”).
28
                                                  10
1                                         V.
2                                  CONCLUSION
3         For the reasons stated above, IT IS ORDERED that judgment shall be
4    entered AFFIRMING the decision of the Commissioner.
5
6    DATED: January 24, 2020
7
                                                ______________________________
8                                               KAREN E. SCOTT
9                                               United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               11
